UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1713


PERPETUA U. EZEH,

                Plaintiff – Appellant,

          v.

BIO-MEDICAL APPLICATIONS OF MARYLAND, INC., d/b/a Fresenius
Medical Care of Porter Dialysis-Rosedale,

                Defendant – Appellee,

          and

FRESENIUS   MEDICAL  CARE;   FRESENIUS      MEDICAL     CARE   KAMI
PARTNERS, LLC, d/b/a Porter Dialysis,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:11-cv-03441-GLR)


Submitted:   October 30, 2013               Decided:   November 6, 2013


Before KING and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Perpetua U. Ezeh, Appellant Pro Se. Ariana Wright Arnold,
Jennifer Lynn Curry, JACKSON LEWIS, LLP, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Perpetua U. Ezeh appeals the district court’s order

granting     Defendant’s   motion     for   summary     judgment    in   this

employment    discrimination   case    arising   from   Ezeh’s     employment

with Bio-Medical Applications of Maryland.              We have carefully

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court in its

thorough opinion.     Ezeh v. Bio-Medical Applications of Md., No.

1:11-cv-03441-GLR (D. Md. May 1, 2013).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      3